DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2, 3, 5-9, 11, and 14-20 are pending.
Claims 2, 3, 5-9, 11, and 14-20 are rejected.
This Office action contains new grounds of rejection under 35 U.S.C. 112(a) and 103 not necessitated by the applicant’s amendment and is therefore a non-final Office action.
Claim Interpretation
The term fetal aneuploidy in independent claim 2 and 14 has been interpreted as defined at page 6 of the specification as a gain or loss of a whole chromosome or a portion of a chromosome. The term loss of heterozygosity in claims 2, 14, 15, and 16 has been interpreted as defined in the specification at page 6 as a loss of substantially an entire gene or allele, a chromosome arm or an entire chromosome. The two terms have overlapping embodiments of a loss of a portion of a chromosome or an entire chromosome.
Claim Rejections - 35 USC § 112
The rejection of claims 3, 7, and 10 under 35 U.S.C. 112(b) in the Office action mailed 19 July 2021 is withdrawn in view of the amendment to claims 3 and 7 and the cancellation of claim 10 in the amendment received 19 October 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.

	a) The quantity of experimentation necessary: In order to practice the claimed invention one of skill in the art must use random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads. The amount of experimentation would be undue as discussed below
	b) The amount of direction or guidance presented: The specification states on page 9 that probes or baits may be used that are designed against pre-defined target regions such as microdeletions, copy number variations (CNV), or repeated regions. The specification states on page 9 that probes may be randomly designed and not targeted to a specific panel or bait.
	c) The presence or absence of working examples: The specification does not show working examples of using random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads.
	d) The nature of the invention: The nature of the invention, using random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads, is complex.
e) The state of the prior art: Liao et al. (US Patent Application Publication No. US2016/0201134, cited in the Information Disclosure Statement received 21 January 2020) shows use of targeted non-random oligonucleotide probes to enrich desired DNA sequences for sequencing of a maternal DNA sample to identify fetal aneuploidy at paragraphs 53, 63-68, 76, and 108. Liao et al. shows an example at paragraph 76 of targeted regions of 2,906 single nucleotide polymorphisms of chromosomes 7, 13, 18, and 21 followed by analysis by massively parallel sequencing.

	f) The relative skill of those in the art: The skill of those in the art of targeted sequencing is high.
	g) The predictability of the art: The prior art shows generation of off target sequence read data from data of DNA selected for by targeted non-random probes.
	h) The breadth of the claims: The claims are broad in that generation of off-target sequence reads are derived from use of random target oligonucleotide probes that by definition do not have a targeted sequence or select on target DNA.
	The skilled practitioner would first turn to the specification for guidance in using random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads. The specification does not provide such guidance. Next the skilled practitioner would turn to the prior art for such guidance. However, the prior art provides guidance to select desired on target DNA using probes with particular non-random sequences for generating sequence reads and then analyzing additional sequence reads that are not directed to the probe sequences as off-target sequences. Finally, said practitioner would turn to trial and error experimentation to generate off-target sequence reads derived from use of random target oligonucleotide probes. Such represents undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for recitation of the phrase “recurrent CNV.” It is not clear what types of CNV are required or what distances between the recurrent CNVs are required. For the purpose of examination the claim has been interpreted as requiring a plurality of CNVs within a measured region.
Claim Rejections - 35 USC § 101
The rejection of claims 1-3 and 5-13 under 35 U.S.C. 101 in the Office action mailed 19 July 2021 is withdrawn in view of the amendment received 19 October 2021 which requires all independent claims 2, 14, 15, and 16 to analyze at least 1 million off target reads which is too complex to be practical to be performed in the human mind and therefore does not recite the mental process grouping of abstract ideas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent Application Publication No. US2016/0201134, cited in the Information Disclosure Statement received 21 January 2020) in view of Bellos et al. (Bioinformatics vol. 30, pages i639-i645 (2014)) in view of van Dijk et al. (Trends in Genetics vol. 30 pages 418-426 (2014)) in view of Wapner et al. (American Journal of Obstetrics vol. 212, article 332 (2015) in view of Chen et al. (Cold Spring Harb Protoc: doi: 10.1101/pdb.prot083659 (2015)).
Independent claim 2 recites a process of performing hybridization target selection from a cell-free DNA sample of a pregnant female using labeled RNA or DNA probes, sequencing of the enriched DNA in the sample, mapping the sequence reads to a reference genome obtaining sequence read data, determining off-target reads from targeted capture sequencing by analysis of at least 1 million off target sequence reads, determining the presence of microdeletions and/or the fetal fraction and determining the presence of aneuploidy or loss of heterozygosity (LOH). 
Liao et al. shows targeted sequencing of a cell-free maternal DNA sample to identify fetal aneuploidy at paragraphs 31, 63-68, 76, and 104-108. Liao et al. shows an example at paragraph 76 of targeted regions of 2,906 single nucleotide polymorphisms of chromosomes 7, 13, 18, and 21 followed by analysis by massively parallel sequencing. Liao et al. shows mapping 3 million targeted sequence reads to a reference genome at paragraphs 78 and 109 and Figure 3 shows analysis of 2 million to 5.2 million reads per sample.
Liao et al. does not show analysis of off-target sequence reads for one or more analyses, an automated process of separating on-target reads from off-target reads, determination of microdeletions from analysis of on-target sequence reads, normalization of off-target read 
Bellos et al. shows that off target sequence reads present in hybridization enriched targeted sequencing can be used to analyze off target regions of the genome. Bellos et al. shows a computer program termed cnvOffSeq on page i640 that segments non-coding sequence read depth (RD) (equivalent to off-target sequence read depth) into distinct noise profiles to normalize the off-target sequence read data. Bellos et al. shows normalization of off-target read counts on page i641, section 3.1 and Figure 2, and that after normalization off target reads are useful to analyze off target regions for copy number variations (CNV). Bellos et al. shows on page i641 at section 2.3 analysis of targeted whole exome sequences from the Agilent SureSelect All Exon assay. In the example on page i641, Bellos et al. shows use of whole exome targeted sequence data for analysis of off target sequence reads. Bellos et al. shows identification of multiple deletions in normalized standard DNA samples in figures 2-3 which represent multiple analyses. Bellos et al. concludes that off target sequence analysis allow for previously discarded sequence reads to be used to determine genomic CNV regions. Bellos et al. shows detection of a plurality of deletions within a measured region in Figure 3. Bellos et al. shows that off target sequence reads can detect CNV deletions of 500 to about 25,000 bases in Table 3 and page i644. Bellos et al. show on page i641 in section 2.3 that the mean coverage of off target sequence reads from Illumina sequencers was 1.97x. 
van Dijk et al. shows in figure 1 that massively parallel sequence reads for Illumina sequencers has improved from 35 to 300 bases. 

Chen et al. shows a method of target selecting DNA for sequencing in the abstract, Figure 1 and pages 630-631 that uses solution hybridization with biotin-labeled RNA probes targeted to the human exome sequences using the Agilent SureSelect All Exon assay.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of targeted sequence reads of Liao et al. by analyzing the off target sequence reads for CNV regions (which inherently may be aneuploid or LOH regions) for other regions of the genome to determine additional regions of genomic alterations relative to a reference genome as suggested by Bellos et al. It would have been further obvious to perform an automated process of separating on-target reads from off-target reads and perform normalization of off-target read counts because Bellos et al. shows a computer program that automates that process. It would have been further obvious to determine microdeletions from analysis of on-target sequence reads because both Bellos et al. shows determination of CNV deletions from off-target sequence reads and Wapner et al. shows determination of microdeletions from sequence read data. It would have been further obvious to analyze repeated regions, detect a plurality of deletions within a measured region, and use probes that are directed to a CNV of between 1 to 10 million base pairs because Bellos et al. uses off-target sequence reads to determine deletion regions of 500 to about 25,000 bases in Table 3 and page i644 and Wapner et al. shows detection of deletions of 2.91 million bases to 20 million 9 bases in the human genome/sequence reads of 100 bases =59,100,000 sequence reads to achieve the coverage of 1.97.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Bellos et al. in view of van Dijk et al. in view of Wapner et al. in view of Chen et al. as applied to claims 2, 3, 5, 7, 8, and 16-20 above, and further in view of Talevich et al. (PLOS Computational Biology vol. 12 article e1004873 (2016)).
Dependent claim 6 further recites a process of considering data from probes directed to a repeated region. Dependent claim 11 further recites a process of normalizing the off-target reads on the basis of a reference set.
Liao et al. in view of Bellos et al. in view of van Dijk et al. in view of Wapner et al. in view of Chen et al. as applied to claims 2, 3, 5, 7, 8, and 16-20 above does not show probes directed to a repeated region or normalizing the off-target reads on the basis of a reference set.
Talevich et al. shows analysis of off target sequence read data in the abstract and throughout. Talevich et al. shows on page 6 that the targeted region has repeats at about 7% of the sequence. Talevich et al. shows use of a reference sequence to normalize the off target sequence reads in Figure 1 and page 5.

Applicant’s arguments, see page 7, filed 19 October 2021, with respect to the rejections) of claims 1-8, 10, 11, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Liao et al. in view of Bellos et al. in view of van Dijk et al. in view of Wapner et al. in view of Chen et al. in view of Talevich et al.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631